DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, and 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, and 16 of U.S. Patent No. 11,103,786 B2, and in view of Baseley et al (U.S. Pub. 2012/0108332 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the obvious variant of the corresponding conflicting claims as shown in the table below.
17/387651
11,103,786 B2
22. (New) A system for facilitating game play by one or more users, comprising: 

at least one toy character including a plurality of component parts and a plurality of component augmented reality markers, at least two component parts of the plurality of component parts including at least one component augmented reality marker of the plurality of component augmented reality markers; 
at least one playing surface having an independent augmented reality marker via which game play is influenceable, the independent augmented reality marker trackable independently of the at least one toy character; 
a viewing device for at least one user, the viewing device including a camera; software configured to: ensure the at least one toy character is authenticated as a toy with a given identity; create a composite marker from the plurality of component augmented reality markers; and 











unlock digital content associated with an authenticated toy character displayed over a camera feed that influences an appearance and function of the at least one toy character; 

wherein the plurality of component augmented reality markers and the independent augmented reality marker enable movement of the at least one toy character relative to an augmented environment and interaction of the at least one toy character with digital content associated with the augmented environment.
1. A system comprising a viewing device, a processor operatively connected to the viewing device, and 
a toy including a plurality of component parts at least two of which include at least one augmented reality marker of a plurality of augmented reality markers, wherein: 









the viewing device including a camera;
 

each of the plurality of augmented reality markers is a physically independent augmented reality image marker; 
the processor is configured to detect the plurality of augmented reality markers and determine whether the plurality of augmented reality markers are arranged to define one of a plurality of authenticated composite augmented reality markers, each of which is associated with a toy character and a unique arrangement of the plurality of component parts; 
when the plurality of augmented reality markers are determined to define one of the plurality of authenticated composite augmented reality markers, the processor is configured to unlock digital content associated with the corresponding toy character and influence at least one of an appearance and a function of the toy on the viewing device; and 
when the plurality of augmented reality markers are determined to define one of the plurality of authenticated composite augmented reality markers, the processor is further configured to register the corresponding toy character to a user and enable the user to invite a second user having a second toy character to join a game in which the user's registered toy character and the second toy character are viewable on the viewing device.
28-36.
2-10.
37.
13.
38.
16.

It is seen that the conflicting claim 1 recites all limitations of the instant claim 22, except for at least one playing surface having an independent augmented reality marker via which game play is influenceable, and the independent augmented reality marker enable movement of the at least one toy character relative to an augmented environment and interaction of the at least one toy character with digital content associated with the augmented environment. Baseley et al discloses these features (see paragraphs [0056]-[0057]). In view of Baseley et al, the conflicting claim may be extended to have at least one playing surface having an independent augmented reality marker. Playing surface with marker is commonly used in AR games. Therefore the instant claim 22 is an obvious variant of the conflicting claim 1. The same rationale applies to the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 26-32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Muthyala et al (U.S. Pub. 2014/0378023 A1, already of record), and in view of Baseley et al (U.S. Pub. 2012/0108332 A1).
Regarding claim 22, Muthyala et al teaches a system for facilitating game play by one or more users (Fig. 2), comprising: 
            at least one toy character including a plurality of component parts and a plurality of component augmented reality markers, at least two component parts of the plurality of component parts including at least one component augmented reality marker of the plurality of component augmented reality markers (Figs. 1-3, multiple lego bricks, each has a AR marker 321. Toy characters Fig. 5, a), b).); 
          at least one playing surface (Fig. 2, surface 4, and surface area 8); 
         a viewing device for at least one user, the viewing device including a camera (Fig. 2, display 1, camera 5. Paragraph [0050], they may be integrated.); 
         software (paragraph [0032], software) configured to: 
         ensure the at least one toy character is authenticated as a toy with a given identity (paragraph [0067], “Generally, composite marker construction elements allow the user to create a large set of distinct objects, each identifiable by one of a large number of unique AR markers.”); 
        create a composite marker from the plurality of component augmented reality markers (paragraph [0067], “FIGS. 5a-g illustrate examples of composite
marker construction elements, i.e. a plurality of marker construction elements directly or
indirectly connected with each other by means of the coupling means of the toy
construction system, e.g. in a predetermined spatial relationship with each other.”); and 
         unlock digital content associated with an authenticated toy character displayed over a camera feed that influences an appearance and function of the at least one toy character (paragraph [0076], “The AR system may then respond responsive to the detected composite marker element. For example, as illustrated in FIG. 6d, the AR system may interpret the combined marker element as an access code, e.g. for granting access to advanced features of the AR system, to a predetermined level of a gaming application, etc. If the presented combined marker element matches a stored access code, the user is granted access; otherwise access may be denied.”); 
       wherein the plurality of component augmented reality markers an augmented environment and interaction of the at least one toy character with digital content associated with the augmented environment (paragraphs [0027], [0052], [0098], [0099], “For example, when in the closed position, the AR system may augment a live view of a toy structure comprising the door with computer-generated images of movable objects (e.g. human- or animal like figures) that move around the environment defined by the toy structure. When the AR system detects the door to be closed, the movement of the movable objects may constrained to only a portion of the environment (or no objects may be visible at all), while the movable objects may be shown to pass through an opening covered by the door, when the door is detected to be in the open position.” “Hence, when two AR markers are connected to a functional element of a toy construction model such that either one of the markers is visible depending on the state of the functional element, the state of the functional element is detectable by the AR system.”).
Muthyala et al does not explicitly teach at least one playing surface having an independent augmented reality marker via which game play is influenceable, the independent augmented reality marker trackable independently of the at least one toy character, and wherein the plurality of component augmented reality markers and the independent augmented reality marker enable movement of the at least one toy character relative to an augmented environment and interaction of the at least one toy character with digital content associated with the augmented environment.
Baseley et al, in the same field of endeavor, teaches at least one playing surface having an independent augmented reality marker via which game play is influenceable, the independent augmented reality marker trackable independently of the at least one toy character, and wherein the plurality of component augmented reality markers and the independent augmented reality marker enable movement of the at least one toy character relative to an augmented environment and interaction of the at least one toy character with digital content associated with the augmented environment (paragraphs [0056]-[0057], “The detection of the augmented reality marker 1000 may then be used to generate a virtual image plane 1010 which relates to a real surface upon which the augmented reality marker 1000 is placed. The cell processor 100 can then generate an interaction area 1020 (indicated by the dashed line in FIG. 4). The interaction area is an area of the captured images within which virtual images may be generated and combined with the captured video images so that a user may interact with the virtual images. The interaction area will be described in more detail later below.” “In embodiments of the present invention, the interaction area 1020 allows a user to interact with, for example, a virtual pet, which may be displayed combined with images of the real environment. For example, the virtual pet may displayed such that it appears to walk or run around on the virtual image plane 1010 within the interaction area 1020. This provides a user with images which make it appear as if the virtual pet is actually on the surface upon which the augmented reality marker 100 was placed.”). The systems in Muthyala et al and Baseley et al are similar. Most major components are common in both systems. In view of Baseley et al, Muthyala et al may be modified to have the features of the claimed invention, e.g., using the surface with a marker. The rationale of the combination may be e combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Muthyala et al, and Baseley et al to obtain the claimed features.
Regarding claim 23, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein: the at least one toy character includes a plurality of toy characters; and the at least one playing surface includes a plurality of playing surfaces (Muthyala et al: Fig. 9b, grass, snow, fire, etc.. Baseley et al: Fig. 6. Markers 1000, and 1100 occupy two surface areas, which may be considered as two surfaces.).
Regarding claim 24, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein the at least one playing surface is a playing card (Muthyala et al: paragraph [0022], card game; Baseley et al: paragraph [0-003], game cards).
Regarding claim 26, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein the at least one toy character is tracked in a vertical plane and the at least one playing surface is tracked in a horizontal plane (Baseley et al: paragraphs [0052],  [0124], “Therefore, in some embodiments, the cell processor 100 is operable to detect the horizontal and vertical position (x and y coordinates) of the augmented reality marker in a plane perpendicular to the optical axis of the camera 756.”).
Regarding claim 27, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, further comprising an ancillary component, wherein the ancillary component includes an ancillary component marker via which game play is influenceable (Muthyala et al: paragraph [0021], composite marker elements).
Regarding claim 28, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein at least one component part of the at least two component parts is substitutable with a component part with a different augmented reality marker (Muthyala et al: paragraph [0069], stacking bricks with different color combinations.).
Regarding claim 29, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein at least two of the plurality of component parts include at least one of a male mating member and a female mating member via which the at least two of the plurality of component parts are linkable one of directly and indirectly to one another (Muthyala et al: paragraph [0060], bricks with studs and cavities).
Regarding claim 30, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein at least one of the plurality of component augmented reality markers and the at least one toy character do not include a near field capture (NFC) device (Muthyala et al: Figs. 3-5. No capture device on the bricks.).
Regarding claim 31, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein the at least one toy character includes a head, a torso, and a lower body (Muthyala et al: Fig. 5).
Regarding claim 32, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein the at least one toy character is configured to receive a plurality of physical ancillary components (Muthyala et al: paragraph [0021], composite marker elements).
Regarding claim 34, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein the plurality of component parts are a plurality of multi-faceted components (Muthyala et al: paragraphs [0022], dice; Figs. 1-5, lego bricks).
Regarding claim 35, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 34, wherein the plurality of multi-faceted components are a plurality of blocks (Muthyala et al: paragraph [0022], dice; Figs. 1-5, lego bricks).
Regarding claim 36, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 34, wherein at least two faces of the plurality of multi-faceted components include a different augmented reality marker of the plurality of augmented reality markers (Muthyala et al: paragraphs [0022], [0098], “The gaming dice may comprise a body part comprising at least six sides on which the gaming dice may sit steadily when on a plane support, and wherein at least one or more of such sides is/are provided with coupling means for mounting of an indicia-carrying marker element. In some embodiments at least one side of the dice may be provided with coupling means for simultaneous mounting of at least two indicia-carrying marker elements.”).
Regarding claim 37, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein the at least one toy character is packaged with instructions on how to access augmented digital content (Muthyala et al: paragraph [0028], an instruction manual).
Regarding claim 38, the combination of Muthyala et al and Baseley et al would suggest the system as claimed in claim 22, wherein, when the at least one toy character is viewed through the viewing device, the software is configured to detect at least one of a relative physical position and a relative orientation of each of the plurality of component augmented reality markers to ensure the at least one toy character is authenticated as the toy with the given identity (Muthyala et al: Paragraph [0057], “The computer generates the computer-generated image elements at a position and orientation within the video image 12 as determined from the detected position and orientation of the AR marker of the marker construction element 11.” Paragraph [0076], “Optionally, the AR system may determine the relative position and/or orientation of the individual markers forming the composite marker element relative to each other. The AR system may then respond responsive to the detected composite marker element. For example, as illustrated in FIG. 6d, the AR system may interpret the combined marker element as an access code, e.g. for granting access to advanced features of the AR system, to a predetermined level of a gaming application, etc. If the presented combined marker element matches a stored access code, the user is granted access; otherwise access may be denied.”).
Claims 25, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Muthyala et al, and in view of Baseley et al, as applied to claims 22 and 32 above, and further in view of Yim et al (U.S. Pub. 2016/0067616 A1).
Regarding claim 25, the combination of Muthyala et al and Baseley et al remains as applied to claim 22 above. However, the combination does not explicitly show wherein: the at least one playing surface includes a plurality of playing surfaces; and one of the plurality of playing surfaces provides an independent anchor point for a virtual opponent's toy character.
Yim et al, also in the same field of endeavor, teaches wherein: the at least one playing surface includes a plurality of playing surfaces; and one of the plurality of playing surfaces provides an independent anchor point for a virtual opponent's toy character (Fig. 1. Paragraph [0068], “Embodiments based on processing power can comprise without limitation, a single human player game, a single human player playing against the computing device 104, multiple human players in physical proximity to each other such as in the same room sharing the field of play 102, or having separate fields of play, and multiple players who are geographically remote from each other, each having their own field of play or sharing a field of play through a virtual presentation at one or more players' device.” Paragraph [0079], “The physical object positions can be determined via various methodologies which comprise AR techniques such as 3D recognition by software such as VUFORIA™, use of 2D (two dimensional) markers on the objects, through RFID or via infrared reflection grid or RFID or magnetic detection when the mat 132 is used.”). In view of Yim et al, the combination of Muthyala et al and Baseley et al may be extended to multiple player system through the network. The rationale of the combination may be e combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Muthyala et al, Baseley et al, and Yim et al to obtain the claimed features.
Regarding claim 33, the combination of Muthyala et al, Baseley et al, and Yim et al would suggest the system as claimed in claim 32, wherein the plurality of physical ancillary components includes at least one of a weapon, a transport mechanism, and a protective device (Yim et al: paragraph [0073], weapon).
Regarding claim 39, the combination of Muthyala et al, Baseley et al, and Yim et al would suggest the system as claimed in claim 22, wherein the system facilitates a playing of a game between at least two players each viewing a toy (Yim et al: Fig. 1. Paragraph [0068], “Embodiments based on processing power can comprise without limitation, a single human player game, a single human player playing against the computing device 104, multiple human players in physical proximity to each other such as in the same room sharing the field of play 102, or having separate fields of play, and multiple players who are geographically remote from each other, each having their own field of play or sharing a field of play through a virtual presentation at one or more players' device.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613